Citation Nr: 1733580	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-25 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that the Appellant was not the surviving spouse of the Veteran for purposes of VA benefits.

The Appellant was scheduled for a Board video-conference hearing in August 2016.  The Appellant withdrew her request for a hearing in an August 2016 correspondence.


FINDINGS OF FACT

1.  The Veteran and Appellant married in August 1985. 

2.  The Veteran and Appellant divorced in December 2003.

3.  The Veteran died in July 2004.


CONCLUSION OF LAW

The Appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101, 103 (West 2014); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.215 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Status as a Surviving Spouse

The Appellant asserts that she is a "surviving spouse" for purposes of establishing entitlement to VA death benefits because her divorce was due to abuse from the Veteran.  

VA benefits may be paid to a surviving spouse who was married to the Veteran one year or more prior to the Veteran's death, or for any period of time if a child was born of the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person (1) who was married to a Veteran at the time of the Veteran's death; (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse); and (3) who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based upon the evidence of record, the Board finds that the appellant is not a "surviving spouse" for the purpose of establishing entitlement to VA death benefits.

Here, the Appellant has acknowledged that she was divorced in December 2003, which was approximately 7 months prior to the Veteran's death.  However, she asserts that the divorce was the fault of the Veteran because he was abusive to her and their children.  Nevertheless, even though her actions may have been justified by the reported abuse, the provision relating to the misconduct of the Veteran in 38 C.F.R. § 3.50(b)(1) has no application in the context of a deemed valid marriage determination pursuant 38 C.F.R. § 3.52, and serves only as a limited exemption for abuse victims who fail to meet the cohabitation requirements of 38 C.F.R. § 3.50.  See Burden v. Shinseki, 727 F.3d 1161, 1170-71.  Therefore, as the Appellant was divorced at the time of the Veteran's death, the Appellant does not meet the definition of a "surviving spouse" for the purpose of receiving VA death benefits.  See 38 C.F.R. § 3.50(b).  See also Haynes v. McDonald, 785 F.3d 614 (Fed. Cir. 2015) (there is no exception to the requirement that the surviving spouse and veteran be married at the time of the veteran's death even when an appellant was previously married to a veteran and was divorced on account of spousal abuse).

In making this determination, the Board has also considered whether the Veteran and Appellant had reestablished a "deemed valid" marriage after their divorce for VA purposes because the Veteran continued to abuse the Appellant and held himself out as married.  Under 38 C.F.R. § 3.52, where an attempted marriage is invalid by reason of legal impediment, it may be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  However, as a preliminary matter, 38 C.F.R. § 3.52 is not applicable because the Appellant through her own statements, did not intend to enter into a legally binding marriage or remarriage.  Additionally, there is no other applicable provision or exception in which the Appellant could be considered the "surviving spouse." 

Accordingly, the Appellant's claim for entitlement to recognition as the Veteran's spouse for the purposes of survivor benefits must be denied.

Duties to Notify and Assist

The determinative facts in this case are not in dispute; therefore, the law, and not the underlying facts or development of the facts, is dispositive.  As such, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations concerning notice and assistance do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Further, to the extent that there is any factual dispute, general due process considerations have been satisfied.  The Appellant has been notified of the evidence and information necessary to prove her claim and has had ample opportunity to present evidence and arguments.  She has, in fact, done so, including by way of presenting evidence and statements.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103.  All available, identified evidence has been obtained.  As such, no further notice or assistance is necessary for a fair adjudication in this case.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purposes of VA death benefits is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


